DETAILED ACTION
This is in response to Continuation Application # 16/207,582 filed on December 03, 2018 in which claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended.
No newly added claims.
No canceled claims. 

Status of claims
Claims 1-14 are pending, of which claims 1-14 are rejected under 35 U.S.C. 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The priority date request is placed in the file for U.S. Provisional Application Serial No. 61/913,230 filed on December 6, 2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Slik et al. US 2008/0126404 A1 (hereinafter ‘Slik’) in view of De Landstheer et al. . 

As per claim 1, Slik disclose, A method for load balancing in a data storage system comprising (Slik: paragraph 0032: disclose computational workload ‘load balancing’ is distributed across multiple node within the distributed system): 
determining which of the plurality of data storage assets is farthest away from the existing data storage container corresponding to the new data storage container (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also examiner will discuss about farthest away data storage in secondary art ‘Sekiguchi’);
creating the new data storage container on the data storage asset that is farthest away from the existing data storage container (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones and examiner discuss creating new data storage container in secondary art below and argues replica is a creating a new data container at a different location).
It is noted, however, Slik did not specifically detail the aspects of
receiving, via a computing processor, a request to create a new data storage container on a selected one of a plurality of data storage assets, the new data storage container to store new data records when an existing data storage container fills, 
On the other hand, De achieved the aforementioned limitations by providing mechanisms of
receiving, via a computing processor, a request to create a new data storage container on a selected one of a plurality of data storage assets (De: Col 2 Lines 30-31: disclose creating storage container on a predetermined ‘selected’ array structure), the new data storage container to store new data records when an existing data storage container fills (De: Col 2 Lines 62-66: disclose when the object container is exceed in current data object container, a new data object container is created), wherein each of the plurality of data storage assets is configured to host a plurality of data storage containers (De: col 8 Lines 58-67 and Fig. 5 Element 156a-d disclose plurality of data storage backend and on or more physical storage system).
The motivation for doing so would have been to enable fast searching of the database to locate and to enable fast retrieval of a given data object (De: Col 2 Lines 45-48).
It is noted, however, neither Slik nor De specifically detail the aspects of
farthest away as recited in claim 1.
On the other hand, Sekiguchi achieved the aforementioned limitations by providing mechanisms of
Sekiguchi: paragraphs 0033 & 0034: disclose ‘method of selecting optimum storage resource’, the storage resource selecting method is the longest distance of the geographical distance).
The motivation for doing so would have been to transferred to such a storage located near the move destination of the customer’s server (Sekiguchi: paragraph 0018).
Slik, Sekiguchi and De are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Slik, Sekiguchi and De because they are both directed to storage system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of De and Sekiguchi with the method described by Slik in order to solve the problem posed.
	Therefore, it would have been obvious to combine De and Sekiguchi with Slik to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones): 
determining which of the plurality of data storage assets hosts a farthest of a plurality of closest data storage containers. (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones). 
It is noted, however, neither Slik nor De specifically detail the aspects of
farthest away as recited in claim 2.
On the other hand, Sekiguchi achieved the aforementioned limitations by providing mechanisms of
farthest away (Sekiguchi: paragraphs 0033 & 0034: disclose ‘method of selecting optimum storage resource’, the storage resource selecting method is the longest distance of the geographical distance).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Slik disclose, wherein determining which of the plurality of data storage assets hosts a farthest of a plurality of closest data storage containers comprises (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones): 
Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones); and 
determining which one of the plurality of data storage assets hosts a farthest one of the closest data storage containers (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones and examiner believes this limitation is algorithmic logic of determining the farthest). 
It is noted, however, neither Slik nor De specifically detail the aspects of
farthest away as recited in claim 3.
On the other hand, Sekiguchi achieved the aforementioned limitations by providing mechanisms of
farthest away (Sekiguchi: paragraphs 0033 & 0034: disclose ‘method of selecting optimum storage resource’, the storage resource selecting method is the longest distance of the geographical distance).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones): 
determining which of the plurality of data storage assets hosts a fewest number of data storage containers (Slik: paragraph 0086: disclose the number of objects allows the system to scale to handle extremely large number of objects and it implies that the number of objects are considered). 

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones): 
determining which of the plurality of data storage assets hosts a least amount of data (Slik: paragraph 0086: disclose the number of objects allows the system to scale to handle extremely large number of objects and it implies that the number of objects are considered).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the 
determining which of the plurality of data storage assets hosts a least amount of data records (Slik: paragraph 0086: disclose the number of objects allows the system to scale to handle extremely large number of objects and it implies that the number of objects are considered).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. In addition, Slik disclose, wherein when two or more of the plurality of data storage assets are determined to host the farthest of the closest data storage containers, determining which of the two or more of the plurality of data storage assets hosts a fewest number of data storage containers (Slik: paragraph 0086: disclose the number of objects allows the system to scale to handle extremely large number of objects and it implies that the number of objects are considered).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3 and 7 above. In addition, Slik disclose, wherein when two or more of the plurality of data storage assets are determined to host the fewest number of data storage containers, selecting any one of such two or more of the plurality of data storage assets to host the new data storage container (Slik: paragraph 0086: disclose the number of objects allows the system to scale to handle extremely large number of objects and it implies that the number of objects are considered).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. In addition, Slik disclose, wherein when two or more of the plurality of data storage assets are determined to host the farthest of the closest data storage containers, determining which of the two or more of the plurality of data storage assets hosts a least amount of data or data records (Slik: paragraph 0086: disclose the number of objects allows the system to scale to handle extremely large number of objects and it implies that the number of objects are considered).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises: 
determining which of the plurality of data storage assets host data storage containers that are farthest away from the existing data storage container for a same customer (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones). 

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the 
determining which of the plurality of data storage assets host data storage containers that are farthest away from the existing data storage container for a same user (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Slik disclose, wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises:Page 19 of 21Utility Application
determining which of the plurality of data storage assets host data storage containers that are farthest away from the existing data storage container based on common information in one or more data records included in the data storage containers and the existing data storage container (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones).

Claims 10 an d11 are rejected under 35 U.S.C. 103 as being unpatentable over Slik et al. US 2008/0126404 A1 (hereinafter ‘Slik’) in view of De Landstheer et al. US 7,827,146 B1 (hereinafter ‘De’) and Sekiguchi et al. US 2003/0084076 A1 (hereinafter  as applied to claim 1 above, and further in view of Acharya et al. US 2013/0054932 A1 (hereinafter ‘Acharya’).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Slik, Sekiguchi nor De specifically detail the aspects of
wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises:Page 18 of 21Utility Application
determining whether the existing storage container is a spill space storage container or a split space storage container as recited in claim 10.
On the other hand, Acharya achieved the aforementioned limitations by providing mechanisms of
wherein determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises:
determining whether the existing storage container is a spill space storage container or a split space storage container (Acharya: paragraph 0011: disclose storage as fixed-content object and examiner believes the spill and split are type of storage).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Slik, De, Sekiguchi and Acharya because they are both directed to storage system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Acharya, Sekiguchi and De with the method described by Slik in order to solve the problem posed.
	The motivation for doing so would have been to a storage system that is configured to isolate workloads running therein so that SLA guarantees can be provided per workload, and data services of the storage system can be provided per workload (Acharya: paragraph 0008).
Therefore, it would have been obvious to combine Acharya, Sekiguchi and De with Slik to obtain the invention as specified in instant claim 10.

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 1 and 10 above. In addition, Slik disclose, wherein when the existing data storage container is a spill space data storage container, the determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises (Slik: paragraph 0129: disclose the replicas 'data storage' created in geographically distant locations, which can be interpreted as farthest away from the current location and also disclosed creating the replicas in separate zones). 
It is noted, however, neither Slik, Sekiguchi nor De specifically detail the aspects of
wherein when the existing data storage container is a split space storage container, the determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises determining which of the plurality of data storage assets hosts a fewest number of data storage containers, and 
determining which of the plurality of data storage assets hosts a farthest of a plurality of closest data storage containers as recited in claim 11.
On the other hand, Acharya achieved the aforementioned limitations by providing mechanisms of
 wherein when the existing data storage container is a split space storage container, the determining which of the plurality of data storage assets is farthest away from an existing data storage container corresponding to the new data storage container comprises determining which of the plurality of data storage assets hosts a fewest number of data storage containers, and 
determining which of the plurality of data storage assets hosts a farthest of a plurality of closest data storage containers (Acharya: paragraph 0011: disclose storage as fixed-content object and examiner believes the spill and split are type of storage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent US 6,502,103 B1 disclose “Providing composed containers and data objects to support multiple resources”
US Pub. US 2007/0112890 A1 disclose “Computerized system and method for document management”
US Patent US 9,740,421 B2 disclose “Just-in-time remote data storage allocation”
US Pub US 2013/0055248 A1 disclose “METHOD OF BALANCING WORKLOADS IN OBJECT STORAGE SYSTEM”
US Pub US 2004/0093555 A1 disclose “Method and apparatus for managing data integrity of backup and disaster recovery data”
US Pub. US 2006/0029125 A1 disclose “Layout processing method, information processing apparatus, and computer program”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159